  Case 3:20-mj-06013-DEA Document 12 Filed 03/22/21 Page 1 of 2 PageID: 19




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :       Criminal No. 20-6013 (DEA)
                                       :
       v.                              :
                                       :       CONTINUANCE ORDER
LASHAWN ALFORD                         :
                                       :


      This matter having come before the Court on the joint application of

Rachel A. Honig, Acting U.S. Attorney for the District of New Jersey

(by Christopher Matthews, Special Assistant U.S. Attorney), and defendant

LASHAWN ALFORD (by Lisa Van Hoeck, AFPD) for an order granting a

continuance of the proceedings in the above-captioned matter through June

30, 2021, and the defendant being aware that he has the right to have the

matter submitted to a grand jury within 30 days of the date of his arrest

pursuant to Title 18 of the United States Code, Section 3161(b), and the

defendant through his attorney having consented to the continuance, and one

prior continuance having been granted by the Court; and for good and

sufficient cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            (1) Plea negotiations are ongoing, and the parties would like

additional time to continue negotiating a plea agreement, which would render a

trial of this matter unnecessary;




                                           1
  Case 3:20-mj-06013-DEA Document 12 Filed 03/22/21 Page 2 of 2 PageID: 20




            (2) The defendant requires time to review discovery, and prepare

and file appropriate motions; and

            (3) Pursuant to Title 18, United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial.

                                      22nd day of March, 2021,
            IT IS, therefore, on this _____

            ORDERED that this action be, and it hereby is, continued through

June 30, 2021; and it is further

            ORDERED that the period from the date this Order is signed

through June 30, 2021, shall be excludable in computing time under the

Speedy Trial Act of 1974.



                                      __________________________________
                                      HON. DOUGLAS E. ARPERT
                                      United States Magistrate Judge


Form and entry consented to:



_________________________________
Lisa Van Hoeck, AFPD
Counsel for Defendant




s/ Christopher Matthews
Christopher Matthews
Special Assistant U.S. Attorney




                                        2
